                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

JERMARL HARRIS,

          Petitioner,

v.                                     Case No: 2:17-cv-27-FtM-29MRM
                                        Case No. 2:15-CR-56-FTM-29MRM
UNITED STATES OF AMERICA,

          Respondent.



                         OPINION AND ORDER

     This matter comes before the Court on petitioner's Motion for

Certificate of Appealability (Doc. #14) filed on June 11, 2018,

and construed as a motion for reconsideration.         The government

filed a Response in Opposition (Doc. #25) on August 8, 2018, and

a Supplemental Response (Doc. #29) on August 31, 2018.         For the

reasons set forth below, the Court will grant reconsideration, but

after   such   reconsideration     continues   to   deny   petitioner’s

requested relief.

                         I.      Procedural History

     Petitioner was charged in a one-count Indictment (Cr. Doc.

#1) with conspiracy to possess with intent to distribute and

distribution of marijuana between in or about 2010, and in or about

2014.   Petitioner pled guilty to this offense, and on March 22,
2016, the Court sentenced petitioner to a term of 46 months

imprisonment.   (Cr. Doc. #46.)

     No direct appeal was filed, but petitioner filed a timely

Motion Under 28 U.S.C. Section 2255 to Vacate, Set Aside or Correct

Sentence by a Person in Federal Custody (Case No. 2:17-cv-27-FTM-

29MRM, Cv. Doc. #1; Cr. Doc. #49) seeking relief under 28 U.S.C.

§ 2255.   On June 1, 2018, the Court dismissed petitioner’s motion,

finding, inter alia, that relief was not available under § 5G1.3

of the United States Sentencing Guidelines because this claim

concerned the execution of the Court’s recommendation for credit,

not the length of the sentence.           (Cv. Doc. #12, pp. 5-6.)   A

certificate of appealability was denied within the Opinion and

Order (Cv. Doc. #12), and Judgment (Cv. Doc. #13) was entered on

June 1, 2018.

     On June 11, 2018, petitioner filed a Notice of Appeal (Cv.

Doc. #15) from the Opinion and Order and the Judgment, and a

separate motion for certificate of appealability (Cv. Doc. #14)

which is currently before the Court.       Upon review, the Court noted

attachments indicating possible exhaustion of remedies within the

Bureau of Prisons, and the Regional Director’s response that

petitioner could seek relief in the trial court under Sentencing

Guidelines § 5G1.3.   As a result, the Court construed the motion

as a motion for reconsideration based on new evidence and directed




                                  - 2 -
the government to file a response.         (Cv. Doc. #17.)      Finding that

the government Response did not specifically address these issues,

the Court directed the filing of a supplemental response.               (Cv.

Doc. #26.)    In the Supplement (Cv. Doc. # 29), the government

argues that Sentencing Guidelines § 5G1.3 does not apply because

the state sentences expired on November 14, 2015, and the federal

sentence was not imposed until after the expiration of the state

sentences.

                          II.     Analysis

  A. Petitioner’s Prior State Incarceration

     The conspiracy to which petitioner pled guilty lasted from

about 2010 through about 2014.      In computing petitioner’s criminal

history, the Presentence Report (Cr. Doc. #41) noted two state

court   marijuana   convictions    for     which   petitioner    had   served

concurrent terms of imprisonment.            This conduct was considered

part of the federal offense in this case, and so no criminal

history points were added.      (Id. at ¶ 76-77.)      In the first state

case, on November 19, 2013, petitioner pled nolo contendere to

possession of marijuana over 20 grams and use or possession of

drug paraphernalia.     Petitioner was sentenced to 18 months of

probation on the first count and 148 days in jail, with credit for

time served, on the second count.        (Id. at ¶ 76.)   In 2014, in the

second state case, petitioner violated his probation by possessing




                                   - 3 -
marijuana, and was ultimately sentenced to 25 months imprisonment

with credit for 148 times served.            (Id.)   The conduct underlying

the probation violation was also charged as a separate case, to

which petitioner pled nolo contendere and was sentenced to a

concurrent   term    of    25   months   imprisonment.     (Id.    at   ¶   77.)

Petitioner was released from state prison in both cases on November

14, 2015.    (Id. at ¶¶ 76, 77.)

  B. Petitioner’s Federal Indictment and Sentence

     On April 29, 2015, a federal grand jury in Fort Myers returned

the Indictment (Cr. Doc. #1) charging petitioner with conspiracy

to possess with intent to distribute and distribution of marijuana.

Petitioner was arrested pursuant to a writ of habeas corpus ad

prosequendum (Cr. Doc. #4) on July 29, 2015, at his place of

incarceration in Orlando, Florida (Cr. Doc. #14).                 An Order of

Detention Pending Trial (Doc. #15) was issued on August 13, 2015.

(Cr. Doc. #15.)       On November 14, 2015, petitioner was released

from state prison.        (Cr. Doc. #41, ¶ 77.)

     Petitioner pled guilty to this federal offense, and on March

22, 2016, the Court sentenced petitioner to a term of 46 months

imprisonment.       (Cr. Doc. #46.)        The Criminal Judgment stated:

“This term is to be concurrent but not coterminous with the term

of imprisonment in Circuit Court Case Numbers 13CF877 and 14CF300,

beginning 2/7/14.      Alternatively, pursuant to Barden v. Keohane,




                                     - 4 -
921 F.2d 476 (3d Cir. 1990), the Court recommends that the Bureau

of   Prisons   retroactively   designate   the    Florida   facilities    as

defendant's location of federal imprisonment effective 2/7/14.”

(Cr. Doc. #46, p. 2.)

C. Claim of Credit for Time Served

      Petitioner asserts that while he was not eligible for credit

for the state sentences from the Bureau of Prisons under 18 U.S.C.

§ 3585, the sentencing court should have adjusted his sentence

under   U.S.   Sentencing   Guidelines   Manual    §   5G1.3(b),   and   his

attorney should have objected to the failure to do so.         Petitioner

seeks to be re-sentences with such an adjustment.

      The pertinent portion of the Sentencing Guidelines provides:

           If . . . a term of imprisonment resulted from
           another offense that is relevant conduct to
           the instant offense of conviction . . . the
           sentence for the instant offense shall be
           imposed as follows:

           (1) the court shall adjust the sentence for
           any period of imprisonment already served on
           the undischarged term of imprisonment if the
           court   determines   that   such   period   of
           imprisonment will not be credited to the
           federal sentence by the Bureau of Prisons; and

           (2) the sentence for the instant offense shall
           be imposed to run concurrently to the
           undischarged term of imprisonment.

U.S.S.G. § 5G1.3(b)(1).     “By its terms, the guideline requires the

court to “adjust” a defendant's sentence when all four conditions

it sets forth are satisfied: (1) the defendant has time spent in




                                 - 5 -
custody (“prior custody”) other than for the convictions for which

he is being sentenced; (2) that time served has been for relevant

conduct that is accounted for by the sentence imposed for the

federal crime of conviction under consideration at the sentencing;

(3) the Bureau of Prisons will not itself credit the time spent in

prior   custody;       and    (4)     the     defendant     has    undischarged   time

remaining on his prior custody”.                      United States v. Gonzalez-

Murillo,   852    F.3d       1329,    1337–39       (11th   Cir.   2017).   “Section

5G1.3(b)'s language renders the provision mandatory; a court must

adjust a prisoner's sentence when § 5G1.3(b)'s requirements are

satisfied.”      Id.

     Here, the Presentence Report recognizes that both of the prior

sentences were completed prior to the date of petitioner’s federal

sentencing.      Thus, the record establishes that it is undisputed

that petitioner cannot satisfy the fourth requirement of § 5G1.3(b)

– that he has undischarged time remaining on his prior custody.

     Accordingly, it is hereby

     ORDERED:

     1. Petitioner's Motion for Certificate of Appealability (Doc.

        #14),     construed          as   a   motion    for    reconsideration,     is

        GRANTED.              After       reconsideration,         the   motion    for

        certificate of appealability remains denied.




                                            - 6 -
     2. As   petitioner   has   been    denied   a   certificate   of

       appealability, the Application (Doc. #19) to proceed in

       forma pauperis on appeal is DENIED.

     3. The Clerk shall forward a copy of this Opinion and Order

       to the Eleventh Circuit forthwith.

     DONE and ORDERED at Fort Myers, Florida, this      3rd   day of

January, 2019.




Copies:
USCA
Petitioner
AUSA




                                - 7 -
